Title: To George Washington from Thomas Johnson, 24 January 1775
From: Johnson, Thomas
To: Washington, George



Dear Sr
Annapolis [Md.] 24 January 1775

Our printer assuring us in his last weeks Paper that there would be a further prorogation of our Assembly and the very doubtful State of American Affairs induced me to think that Nothing would probably be attempted in your Assembly the ensuing Session. This Morning about 11 OClock I received your two Letters by Mr Stewart dated the 20 Instant and this Afternoon Mr Ballendine came to see me on the Subject of them I should have needed nothing more than your Desire to have waited on the Gent. at Alexandria on Thursday if it was in my Power but I am so circumstanced that I cannot oblige you My Time has been lately so much engrossed with Committee Business and Things of the Kind that I have been obliged for a Week or ten Days past to be plodding over my Law Affairs every Oppertunity with more than common Assiduity and I shall with great Difficulty be able to get my Terms pleading done by the last Day of this Month against which Day they must be finished I believe owing to an Anxiety which I cannot quiet on public Matters I am in but an indifferent State of Health nor could I, if for that Reason alone, just now undertake the proposed Journey with tolerable Convenience I had resolved therefore to send you off my Thoughts tomorrow which I do by Mr Ballendine though the Time will not allow me to reduce them to the full Draft of a Bill and desparing of ever seeing Poto. made navigable on the plan I most wished it you may depend on my best Endeavours to get a Bill passed here similar to yours whether upon giving a Fee simple in fiat & invariable Tolls or having the Tolls ascertained anew from Time to Time with an Eye to a limitted profit per Cent on the Cost and Repairs of the Work or giving a Term only with a still higher profit. I may possibly be insensibly led by my own particular Interest to view the Advantages of Navigation on the River as more general and extensive than I ought but I really believe if I had not a Foot of Land

above the Falls I should be as warm a Friend to the Scheme—Unless our Assembly will so far assist us as to emit a Sum of Money for Loan to the Subscribers I do assure you I do not think that those on our Side who would most willingly subscribe will be able to do any Thing alone I myself am in such a Situation that I cannot raise any Sum of Money with out selling a part of the very Estate to be benefited by the Scheme on very low Terms at present and many with whom I have spoke on the Subject are circumstanced as myself I should think nothing of risking a good deal and might prudently do it all Chances considered but in these Times many want to borrow and but few to lend Money I do not know where 500£ could be got on the Sec[uri]ty of 5,000.
General Lees plan has been delayed some Time for a plate I am told it is now nearly done & I hope to have the pleasure of sending you some Copies soon—There has been more Alacrity shewn by our people than I expected but we are but illy prepared with Arms &c. I am apprehensive that the Vigilance of the Govt at Home will make it necessary for us to turn our Thoughts towards an internal Supply of Materials. I am Sr with the greatest Respect Your most obedt Servant

Ths Johnson Junr

